Parker, J.
An exception taken to the admission of •certain testimony against the objection of the appellant requires a reversal of the judgment.
The defendant did not attempt to controvert the claim of the plaintiff that his injury was occasioned by the overlapping of the dead-woods of" the jimmy and the eight-wheeled car, thus permitting the cars to come so close together as to necessarily severely injure a person who happened to be *612between them at the time; nor was it pretended that the difference in the height of the dead-woods of the respective cars did not render their coupling in the ordinary and usual way dangerous. On the contrary, the defendant not only conceded but introduced testimony tending to show that it had in use on its road many different kinds of cars, some without any dead-woods whatever.' That, in addition, there came on its road in the regular course of business cars from other railroads, differing in their height, method of construction and mode of coupling.-
It sought to show that these facts were well known to the plaintiff and to the members of the various switching crews, who, as a part of their work, were obliged to couple and uncouple cars for distribution from the yard in East Buffalo to various other points in the city, and for collection from the yards of other railroads for the purpose of making them up into solid trains to go east. Its object was to bring the plaintiff within the rule, that an employee who enters upon the discharge of duties which he understands to be dangerous, and continues in such employment after becoming fully aware of the faults of construction which render his work particularly hazardous, will be deemed to have assumed all the obvious risks incident to such employment.
This being the ground on which the defendant mainly claimed freedom from liability, the plaintiff was nevertheless permitted to show after he had rested his case and on the cross-examination of one of defendant’s witnesses, against the objection of the defendant, that similiar accidents had occured on defendant’s road prior to the one in question.
It is not seen how this evidence could have any legitimate bearing on the questions in issue, while it may have had the effect to encourage the jury to give a larger verdict against the defendant than they otherwise would.
It is the general rule" that proof of similar accidents is not admissible in evidence. This rule has exceptions, it is true.
In Pomfrey v. The Village of Saratoga Springs, 104 *613N. Y. 459; 5 St. Rep. 802, a witness who was testifying as to the condition of the sidewalk at the time of the injury which was the subject of the action, was permitted to testify that he had fallen there himself, and it was held to he competent because it tended to show how he came to know the condition of the sidewalk.
It has been held that such evidence is competent in a class of cases where it is important to show that the defendant had notice, or was warned, of the dangerous character of municipal sidewalks, or of the inadequacy of facilities provided for the passage of passengers to and from trains over the company’s premises. Gillrie v. The City of Lockport, 122 N. Y. 403; 33 St. Rep. 636, and cases cited; Brady v. Manhattan Railway Co., 127 N. Y. 46; 37 St. Rep. 340.
But the exceptions to the rule have not been and should not be so far extended as to permit such testimony in a case where it can have no bearing whatever on the issues ; otherwise the general rule, which is well grounded, would be overthrown.
In the case before us it did not tend in any degree whatever to the establishment or support of plaintiff’s cause of action to show that the defendant had knowledge of the dangers incident to the coupling of cars such as those which were the occasion of plaintiff’s injury.
It follows that a reversal of the judgment is required and we need not consider the other questions presented.
The judgment should he reversed.
All concur, except Potter and Vann, JJ., not voting.